Exhibit 10.1

 

AMENDED AND RESTATED

 

TERM LOAN AGREEMENT

 

This Amended and Restated Term Loan Agreement (the “Agreement”) is made and
entered into as of March 6, 2008 (the “Closing Date”) by and among
Power-One, Inc., a Delaware corporation (“Borrower”), PWER Bridge, LLC, a Nevada
limited liability company (“Lender”), and, with respect to Section 1.7, Stephens
Investment Holdings, LLC, an Arkansas limited liability company (“Guarantor”).

 

This Agreement amends and entirely restates that certain Term Loan Agreement
(the “Term Loan Agreement”), dated as of September 28, 2006, between Borrower
and Lender (and for limited purposes referred to above, Guarantor), and that
certain Promissory Note, dated as of October 23, 2006, payable by the Borrower
to the Lender in the principal amount of Fifty Million Dollars ($50,000,000), as
amended from time to time (the “Note” and, together with the Term Loan
Agreement, the “Loan Documents”).

 

SECTION 1
LOAN TERMS

 

1.1           Amount and Purpose.  Lender will extend the maturity of the
currently outstanding loan from Lender to Borrower in the principal amount of
Fifty Million Dollars ($50,000,000) (the “Loan”).  The Loan proceeds were used
by Borrower for funding a portion of the acquisition by Borrower or an affiliate
thereof contemplated by that certain Agreement of Purchase and Sale between
Borrower and Magnetek, Inc. dated as of September 28, 2006 (the “Purchase
Agreement”).  The Loan is not revolving.  Any amount repaid may not be
reborrowed.  As of the date hereof, the entire principal amount of the Loan
remains outstanding.

 

1.2           Promissory Note.  The Loan will continue to be evidenced by the
Note.

 

1.3           Documentation.  At or prior to the Closing Date, Borrower must
deliver the following documents, fees and other items, executed and acknowledged
as appropriate, all in form and substance reasonably satisfactory to Lender:

 

(a)           the Note;

 

(b)           evidence of Borrower’s due formation and good standing, as well as
due authorization and execution of the Loan Documents;

 

(c)           that certain Warrant Agreement, dated as of the Closing Date,
between Borrower and Lender;

 

(d)           that certain Registration Rights Agreement, dated as of the
Closing Date, between Borrower and Lender;

 

(e)           that certain Security Agreement, dated as of the Closing Date,
between Borrower and Lender (the “U.S. Security Agreement”);

 

--------------------------------------------------------------------------------


 

(f)            any other pledge agreements required under foreign law to perfect
a security interest in the Pledged Equity (as defined in the Security
Agreement), as agreed upon between Borrower and Lender (together with the U.S.
Security Agreement, the “Collateral Documents”);

 

(g)           all reasonable out-of-pocket closing costs incurred by Lender in
connection with the closing of the Loan (provided that Lender gives Borrower a
reasonably itemized estimate thereof at least three business days before the
Closing Date);

 

(h)           a legal opinion letter from Borrower’s United States counsel
substantially in the form attached hereto as Exhibit A; and

 

(i)            a loan extension fee payable to the order of Lender in an amount
equal to one-percent (1%) of the outstanding amount of the Note.

 

1.4           Loan Documents.  This Agreement and the Note are referred to as
the “Loan Documents.”

 

1.5           Maintenance Fee.  On each anniversary of the date of this
Agreement, Borrower shall pay to Lender a maintenance fee in an amount equal to
one percent (1%) of the outstanding principal balance of the Loan as of such
anniversary date.

 

1.6           Definitions.  The following terms shall have the meanings set
forth below:

 

                (a)           “Lien” means any mortgage, lien, deed of trust,
charge, pledge, security interest or other encumbrance.

 

                (b)           “Change of Control” shall mean and include any of
the following events, except for any such event to which Lender has provided its
prior written consent:

 

                                                (i)            the acquisition
by any individual, entity or group (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of 40% or more
of either (A) the then outstanding shares of common stock of the Borrower or
(B) the combined voting power of the then outstanding voting securities of the
Borrower entitled to vote generally in the election of directors; or

 

                                                (ii)           within any
24-month period that begins on or after the date hereof, the occurrence of a
change in the composition of the Board of Directors of the Borrower such that a
majority of the members of such Board are not Continuing Directors; or

 

                                                (iii)          the
reorganization, merger, consolidation transaction involving Borrower or sale or
disposition of all or substantially all the assets of the Borrower (each, a
“Business Combination”), as a result of which (A) the stockholders of the
Borrower at the time immediately prior to such Business Combination would own
less than 60% of the total equity of the surviving or resulting entity entitled
to vote generally in the election of directors, or (B) any person, entity or
coordinated group would become the beneficial owner of 40% or more of the

 

2

--------------------------------------------------------------------------------


 

outstanding shares of common stock of the corporation resulting from such
Business Combination.

 

                (c)           “Continuing Directors” shall mean, as of any date
of determination, any member of the Board of Directors of the Borrower who
(i) was a member of such Board on the date hereof or (ii) was nominated for
election or elected to such Board with the affirmative vote of a majority of the
directors who were either members of such Board on the date hereof or whose
nomination or election was so previously approved.

 

                (d)           “Permitted Liens” shall mean (i) Liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or remain payable without penalty or being contested in good faith by
appropriate proceedings; (ii) any attachment or judgment Lien not constituting
an Event of Default under Section 6.1(g); and (iii) landlords’, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens, and
vendors’ Liens imposed by statute or common law not securing the repayment of
Indebtedness, arising in the ordinary course of business which are not overdue
for a period of more than 60 days or which are being contested in good faith and
by appropriate proceedings and the amount of which, in the aggregate, does not
exceed Five Million Dollars ($5,000,000).

 

                (e)           “Permitted Securities” shall mean any security
issued under any Borrower employee, officer and/or director stock or option plan
reflected in the financial statements contained in the September 2007 Form 10-Q,
whether directly or upon exercise of any option or other security issued
thereunder.

 

                (e)           “September 2007 Form 10-Q” means the Borrower’s
quarterly report on Form 10-Q for the quarter ended September 30, 2007.

 

1.7           Acknowledgement and Release.  Borrower hereby acknowledges that to
date Lender and Guarantor have fully performed all of their obligations under
the Term Loan Agreement, including, but not limited to, the obligation to fund
the Loan.  As a portion of the consideration for Lender’s agreement to extend
the maturity of the Loan, Borrower hereby fully releases, acquits and discharges
Guarantor from any and all obligations, liabilities and responsibilities arising
in any manner under or in connection with the Loan, including, but not limited
to, any and all obligations of Guarantor under Section 1.7 of the Term Loan
Agreement.  Borrower hereby agrees that any and all obligations, liabilities and
responsibilities of Guarantor arising in any manner under or in connection with
the Loan, including, but not limited to, any and all obligations of Guarantor
under Section 1.7 of the Term Loan Agreement are hereby terminated and fully
extinguished.  In addition, Borrower hereby fully releases, acquits and
discharges Lender from any and all obligations, liabilities, claims, damages and
responsibilities arising in any manner under or in connection with the Loan
prior to the date hereof.

 

SECTION 2
COVENANTS OF BORROWER

 

So long as the Loan is outstanding:

 

2.1           Compliance with Law.  Borrower and its subsidiaries will comply
with all existing and future laws, regulations, orders and requirements of, and
all permits and approvals

 

3

--------------------------------------------------------------------------------


 

from, and agreements with and commitments to, all governmental, judicial or
legal authorities having jurisdiction over Borrower and Borrower’s business,
except to the extent such non-compliance would not have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” shall mean any
event or circumstances that would be reasonably expected to (a) have a material
adverse effect on the business condition (financial or otherwise), operations,
or properties of Borrower and its subsidiaries, taken as a whole, or
(b) materially adversely affect Borrower’s ability to repay the Loan, or
(c) materially adversely affect the value of the collateral given to secure the
Loan, taken as a whole, or the rights or ability of the Lender to realize the
value of such collateral, taken as a whole.

 

2.2           Use of Proceeds.  Borrower shall use the Loan proceeds for the
purpose set forth in Section 1.1 above and for no other purpose whatsoever.

 

2.3           Site Visits.  Borrower shall permit Lender, its agents and
representatives the right to enter and visit Borrower’s offices at any
reasonable time to inspect Borrower’s books and records and make copies thereof
and to confirm compliance with the terms of this Agreement, and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance written notice to Borrower, and Borrower shall
pay the reasonable out-of-pocket expenses of Lender in connection with one such
site visit per 6-month period.  Lender is under no duty to examine any books or
records and Lender shall not incur any obligation or liability by reason of not
making any such inspection or inquiry.  Any site visit, observation or
examination by Lender is solely for the purpose of protecting and preserving
Lender’s rights under the Loan Documents, the Collateral Documents or any of the
Documentation referred to in Section 1.3 of this Agreement and shall be subject
to the confidentiality provisions set forth in Section 7.18 of this Agreement. 
Lender shall use reasonable efforts to avoid interfering with Borrower’s
business in connection with the activities permitted under this Section.

 

2.4           Insurance.  Borrower, for itself and on behalf of its subsidiaries
must maintain insurance on the respective businesses similar in all material
respects to that historically maintained pursuant to their standard operating
practices.

 

2.5           Preservation of Rights.  Borrower and its subsidiaries must
obtain, preserve and maintain in good standing, as applicable, all material
legal rights, privileges and franchises necessary or desirable for the conduct
of their businesses, except to the extent failure to so obtain would not have a
Material Adverse Effect.

 

2.6           Payment of Expenses.  Borrower must pay all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with the
making, disbursement and administration of the Loan, as well as any revisions,
extensions, renewals or “workouts” of the Loan, and in the exercise of any of
Lender’s rights or remedies under this Agreement.  Such costs and expenses
include reasonable out-of-pocket legal fees and expenses of Lender paid to
Lender’s outside counsel and any other reasonable out-of-pocket fees and costs
for services.  All such sums incurred by Lender and not reimbursed by Borrower
within 30 days of Lender’s written request to Borrower are considered additional
loans to Borrower and bearing interest at the Past-Due Rate provided in the
Note.

 

4

--------------------------------------------------------------------------------


 

2.7           Financial and Other Information.

 

(a)           Borrower will make all required regulatory filings on a timely
basis, including filing on Securities Exchange Commission (“SEC”) Forms 10-K and
10-Q.  Such filings will, in all material respects, be in the form required by
applicable SEC rules and regulations and include the financial statements and
other financial information that are required by applicable law and regulations
to be included therein by Borrower.

 

(b)           Borrower shall provide to Lender copies of its United States
federal tax returns, and any extensions thereof, together with all supporting
schedules, within thirty (30) days of filing date.

 

(c)           On written request by Lender to Borrower, Borrower must promptly
provide Lender with any other financial or other information concerning its
affairs and properties as Lender may reasonably request.

 

2.8           Notices.  Borrower must promptly notify Lender in writing of:

 

(a)           Any litigation affecting Borrower or any of its subsidiaries where
the amount claimed is Five Hundred Thousand Dollars ($500,000) or more;

 

(b)           Any notice that Borrower’s or any of its subsidiaries’ business
fails in any respect to comply with any applicable law, regulation or court
order, if such non-compliance would have a Material Adverse Effect; and

 

(c)           The occurrence of any Material Adverse Effect.

 

2.9           Notice of Change.  Borrower must give Lender prior written notice
of any change in:

 

(a)           The location of its chief executive office; and

 

(b)           Borrower’s name, business structure or state of formation.

 

SECTION 3
NEGATIVE COVENANTS OF BORROWER

 

So long as the Loan remains outstanding:

 

3.1           Negative Covenants.  Without Lender’s prior written consent,
Borrower must not engage in or do any of the following:

 

(a)           Sell any assets for less than fair market price except in the
ordinary course of business;

 

(b)           Create, incur, assume or suffer to exist any further indebtedness,
whether secured or unsecured, or permit any of its subsidiaries to create,
incur, assume or suffer to exist any further indebtedness, whether secured or
unsecured, other than (1) any revolving

 

5

--------------------------------------------------------------------------------


 

indebtedness of Power-One Italy Holdings S.p.A or any subsidiary thereof in
connection with that certain existing revolving credit facility existing as of
October 23, 2006, (2) indebtedness described in the financial statements
described in Section 4.6, (3) additional junior or subordinated indebtedness of
no more than Five Million US Dollars (US$5,000,000) in the aggregate, and
(4) indebtedness contemplated under the Loan Documents or the Collateral
Documents;

 

(c)           Merge, dissolve, liquidate, combine, consolidate with or into
another entity, lease or dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any other person or entity,
except for (1) transactions not involving a Change of Control in which Borrower
is the survivor that do not cause a Material Adverse Effect, and
(2) transactions by and among Borrower’s subsidiaries as part of a
reorganization;

 

(d)           Engage in any material line of business substantially different
from those lines of business conducted by Borrower or any lines of business
acquired by Borrower pursuant to the Acquisition Agreement as of the closing of
the Loan or any business reasonably related or incidental thereto;

 

(e)           Engage in any private or open market purchase of its outstanding
capital stock or pay any dividends with respect to its outstanding capital
stock, except pursuant to the stock repurchase program authorized by Borrower as
of September 28, 2006;

 

(f)            Amend, modify or change its certificate of incorporation or
bylaws in a manner materially adverse to Lender; or

 

(g)           Create, incur, assume or suffer to exist any pledge or grant of a
security interest in any asset of the Company or its subsidiaries, other than
Permitted Liens; or

 

(h)           Issue any securities, other than Permitted Securities.

 

SECTION 4
REPRESENTATIONS AND WARRANTIES BY BORROWER

 

Borrower represents and warrants to Lender that:

 

4.1           Formation.  Borrower (a) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business, and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, except where the failure to be so licensed would not
have a Material Adverse Effect.

 

4.2           Authority.  The execution, delivery and performance by Borrower of
each Loan Document and each Collateral Document to which it is party have been
duly authorized by all necessary corporate, company or other organizational
action, and do not (a) contravene the terms

 

6

--------------------------------------------------------------------------------


 

of Borrower’s certificate of incorporation or bylaws; (b) conflict with or
result in any breach or contravention of, or the creation of any lien under
(i) any contractual obligation to which Borrower is a party, or (ii) any order,
injunction, writ or decree of any governmental authority or any arbitral award
to which Borrower or its property is subject; (c) violate any law; or (d) result
in a limitation on any licenses, permits or other approvals applicable to the
business, operations or properties of Borrower, except, in the case of (b),
(c) or (d), where the conflict, breach, violation or limitation would not have a
Material Adverse Effect.

 

4.3           Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
governmental authority or any other person with respect to any material
contractual obligation is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, Borrower of this
Agreement or any other Loan Document or Collateral Document, other than those
that have already been obtained and are in full force and effect and other than
those which the failure to obtain would not have a Material Adverse Effect.

 

4.4           Binding Effect.  This Agreement and each other Loan Document and
Collateral Document have been duly executed and delivered by Borrower.  This
Agreement and each other Loan Document and Collateral Document constitutes a
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms except as enforceability may be limited by applicable bankruptcy or
similar laws or by equitable principles relating to enforceability.

 

4.5           Litigation.  Except as set forth on Schedule 4.5, there are no
actions, suits, investigations, criminal prosecutions, civil investigative
demands, impositions of criminal or civil fines and penalties, proceedings,
claims or disputes pending or, to the actual knowledge of Borrower (without any
obligation to take any investigation or inquiry), threatened in writing, at law,
in equity, in arbitration or before any governmental authority, by or against
Borrower or against any of their properties or revenues that (a) purport to
prohibit or restrain this Agreement or any other Loan Document or Collateral
Document, or (b) if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

4.6           Financial Information.  The unaudited financial statements for the
fiscal quarter ended September 30, 2007 included in the September 2007 Form 10-Q
filed by Borrower on November 9, 2007 fairly and accurately represent in all
material respects the financial condition (including all material contingent
liabilities) of Borrower as of September 30, 2007 in accordance with generally
accepted accounting principles consistently applied (except for the absence of
footnotes and for year-end adjustments), unless otherwise noted therein.  Since
the dates of such financial statements, there has been no Material Adverse
Effect.

 

4.7           Borrower Not a “Foreign Person”.  Borrower is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended from time to time.

 

4.8           Status of Property and Assets.  To Borrower’s knowledge, Borrower
and its subsidiaries have (A) good and marketable title to its owned real
properties, (B) valid title to all other assets reflected in its financial
statements as being owned by them, subject to no lien, mortgage, pledge, charge
or encumbrance of any kind except those securing indebtedness

 

7

--------------------------------------------------------------------------------


 

described in such financial statements or which do not materially affect the
present or proposed use of such properties or assets and would not cause a
Material Adverse Effect, and (C) valid and subsisting leases with respect to
leased properties, with only such exceptions as in the aggregate are not
material and do not interfere with the conduct of the business of Borrower and
its subsidiaries and would not cause a Material Adverse Effect.  To Borrower’s
actual knowledge, there exists no default under the provisions of any lease,
contract or other obligation to which Borrower is a party which may result in a
Material Adverse Effect.

 

4.9           Tax Matters.  Borrower and its subsidiaries have filed all
federal, state and other tax returns and reports which have been required to be
filed and have paid all material taxes indicated by said returns and all
assessments received by them to the extent that such taxes have become due and
there is no tax deficiency that has been asserted in writing against Borrower
that might have a Material Adverse Effect.  All material tax liabilities are
adequately provided for on the books of Borrower and its subsidiaries.

 

4.10         Licenses and Intellectual Property.  Borrower and its subsidiaries
hold all licenses, authorizations, charters, certificates and permits from
governmental authorities which are necessary to the conduct of their businesses,
except to the extent failure to hold would not have a Material Adverse Effect,
and neither Borrower nor any of its subsidiaries has received written notice of
any proceeding relating to the revocation or modification of any of such
licenses, authorizations, charters, certificates or permits.  Borrower and its
subsidiaries own or otherwise possess rights to the patents, patent rights,
licenses, inventions, copyrights, trademarks, service marks and trade names
presently employed by them in connection with the businesses now operated by
them, and neither Borrower nor any of its subsidiaries has received any notice
of infringements of or conflict with asserted rights of others with respect to
any of the foregoing, except where such infringement or conflict would not
reasonably be expected to result in a Material Adverse Effect.

 

4.11         Labor Matters.  No labor dispute is pending or, to the knowledge of
Borrower, threatened in writing against Borrower’s or any of its subsidiaries’
employees which could result in a Material Adverse Effect.  No collective
bargaining agreement exists with any of Borrower’s United States employees and,
to Borrower’s knowledge, as of the date hereof, there is no union organizing
efforts pending with respect to Borrower’s United States employees.

 

4.12         Political Contributions.  To Borrower’s knowledge, neither Borrower
nor any of its subsidiaries has at any time during the last five (5) years
(a) made any unlawful contribution to any candidate for foreign office, or
failed to disclose fully any contribution in violation of law, or (b) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any jurisdiction
thereof, in any case that would result in a Material Adverse Effect.

 

4.13         Hazardous Substances.  Without limiting the generality of any of
the foregoing representations (A) none of the operations of Borrower or its
subsidiaries is in violation of any applicable law (federal, state, local or
foreign), statute, rule, regulation, decision or order of any regulatory
authority or governmental body or any court relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection of human
health and safety or the

 

8

--------------------------------------------------------------------------------


 

protection or restoration of the environment or human exposure to hazardous or
toxic substances or wastes, pollutants or contaminants, except to the extent
such violations, if any, in the aggregate, would not have a Material Adverse
Effect; (B) neither Borrower nor any of its subsidiaries has been notified in
writing that it is under investigation or under review by any regulatory
authority or governmental body with respect to compliance with any environmental
law which could reasonably be expected to cause a Material Adverse Effect;
(C) neither Borrower nor any of its subsidiaries has any liability in connection
with the past generation, use, treatment, storage, disposal or release of any
hazardous material, except to the extent such liability would not have a
Material Adverse Effect; (D) there is no hazardous material that may reasonably
be expected to pose any material risk to safety, health, or the environment, on,
under or about any property owned, leased or operated by Borrower or any of its
subsidiaries or, to the knowledge of Borrower, any property adjacent to any such
property, which liability could reasonably be expected to cause a Material
Adverse Effect; and (E) there has heretofore been no release of any hazardous
material on, under or about such property, or, to the knowledge of Borrower, any
such adjacent property, which release could reasonably be expected to cause a
Material Adverse Effect.  None of the currently owned real property or, to the
actual knowledge of Borrower, currently leased or previously owned real property
of Borrower or any of its subsidiaries is listed or proposed for listing on the
National Priorities List pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, or on the Comprehensive
Environmental Response Compensation Liability Information System List or any
Market, subject only to official notice of issuance.

 

4.14         Accounting Matters.  Borrower maintains systems of internal
accounting and disclosure controls and procedures sufficient to provide in all
material respects reasonable assurances that (A) transactions are executed in
accordance with management’s general or specific authorization; (B) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; (D) the recorded accountability for assets is compared with
existing material assets at reasonable intervals and appropriate action is taken
with respect to any differences; and (E) accounts, notes and other receivables
and inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis;
subject only to such exceptions as, in the aggregate, would not result in a
material misstatement of Borrower’s accounts or transactions or in any Material
Adverse Effect.  Borrower has complied with its systems of internal accounting
and disclosure controls and procedures in all material respects and has not
received a written notification from any accountants, independent auditors or
other consultants challenging the adequacy or requesting modification of such
systems.  Borrower’s systems of internal accounting and disclosure controls and
procedures in all material respects (X) are sufficient to ensure that
information required to be disclosed by Borrower in the reports that it files
and submits to the SEC under the Securities Exchange Act of 1934, as amended, is
accumulated, recorded, processed, communicated to Borrower’s principal executive
officer and principal financial officer, summarized and reported within the time
periods specified in the SEC’s rules and forms, (Y) contain no deficiencies in
the design or operation of such controls and procedures which could materially
adversely affect Borrower’s ability to so accumulate, record, process,
communicate, summarize and report financial and other relevant information and
(Z) are sufficient to satisfy Section 302 of the Sarbanes-Oxley Act of 2002 and
related rules promulgated thereunder.

 

9

--------------------------------------------------------------------------------

 


SECTION 5
REPRESENTATIONS AND WARRANTIES BY LENDER

 

Lender represents and warrants to Borrower that:

 

5.1           Formation.  Lender (a) is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business, and (ii) execute, deliver and perform its
obligations under this Agreement.

 

5.2           Authority.  The execution, delivery and performance by Lender of
this Agreement have been duly authorized by all necessary company action, and do
not (a) contravene the terms of Lender’s articles of organization or operating
agreement; (b) conflict with or result in any breach or contravention of, or the
creation of any lien under (i) any contractual obligation to which Lender is a
party, or (ii) any order, injunction, writ or decree of any governmental
authority or any arbitral award to which Lender or its property is subject; or
(c) violate any law.

 

5.3           Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
governmental authority or any other person with respect to any material
contractual obligation is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, Lender of this
Agreement, other than those that have already been obtained and are in full
force and effect.

 

5.4           Binding Effect.  This Agreement has been duly executed and
delivered by Lender.  This Agreement constitutes a legal, valid and binding
obligation of Lender, enforceable in accordance with its terms except as
enforceability may be limited by applicable bankruptcy or similar laws or by
equitable principles relating to enforceability.

 

5.5           No Material Adverse Effect.  Lender acknowledges and agrees that
the granting of the security interests and pledge of stock as contemplated by
the Collateral Documents, the extension of the Maturity Date as contemplated
under the Loan Documents, and the granting of Warrants under the Warrant
Agreement, shall not constitute a Material Adverse Effect.

 

SECTION 6
DEFAULT AND REMEDIES.

 

6.1           Events of Default.  Borrower will be in default under this
Agreement upon the occurrence of any one or more of the following events (“Event
of Default”).

 

(a)           Borrower fails to make any payment due under the Note, within five
(5) days after the date due (provided that such five (5) day period shall not
apply on any payment due on the Maturity Date, as defined in the Note), or
Borrower fails to make any payment demanded by Lender under any other Loan
Document or under any Collateral Document, within ten (10) days after the date
due or after written demand by Lender if no due date is stated therefor; or

 

10

--------------------------------------------------------------------------------


 

(b)           Borrower fails to timely observe, perform and comply with any
covenant contained in this Agreement other than those referred to in clause (a),
and does not either cure that failure within thirty (30) days after written
notice from Lender, or, if the default cannot be cured in thirty (30) days,
within a reasonable time but not to exceed ninety (90) days after written
notice; or

 

(c)           Borrower becomes insolvent or the subject of any bankruptcy or
other voluntary or involuntary proceeding, in or out of court, for the
adjustment of debtor-creditor relationships; or

 

(d)           Borrower dissolves, terminates, or liquidates; or

 

(e)           Any representation or warranty made or given by Borrower in this
Agreement or any other Loan Document or any Collateral Document or any of the
Documentation referred to in Section 1.3 of this Agreement proves to have been
false or misleading in any material respect at the time given; or

 

(f)            A default is declared or occurs under any of the other Loan
Documents or under any of the Collateral Documents (and, if a cure period is
provided with respect to said default, said default is not fully cured within
the period provided in said Loan Document for cure of said default); or

 

(g)           One or more final, non-appealable judgments from a court or courts
of competent jurisdiction in an amount which, in the aggregate at any given
time, is greater than Five Million Dollars ($5,000,000) in excess of any
insurance coverage is entered against Borrower; or

 

(h)           Borrower or any of its subsidiaries defaults under any agreement
or instrument for indebtedness or borrowed money that results in the
acceleration of such indebtedness or the initiation of legal proceedings in
connection therewith; or

 

(i)            Borrower experiences a Material Adverse Effect; or

 

(j)            There occurs a Change of Control; or

 

(k)           Borrower violates any of the negative covenants set forth in
Section 3.1 of this Agreement and fails to cure such violation within thirty
(30) days following the occurrence of such violation.

 

6.2           Remedies.  If an Event of Default occurs under this Agreement,
(a) Lender may exercise any right or remedy which it has under any of the Loan
Documents or any Collateral Document or any of the Documentation referred to in
Section 1.3 of this Agreement, or which is otherwise available at law or in
equity or by statute, and all of Lender’s rights and remedies shall be
cumulative, (b) Lender shall have the right to set-off and apply, to the extent
thereof and to the maximum extent permitted by law, any and all deposits, funds,
or assets at any time held and any and all other indebtedness at any time owing
by Lender to or for the credit or account of Borrower against any indebtedness
owning under the Note immediately upon the occurrence of any default
notwithstanding any notice requirements, grace or cure periods, and (c) all of

 

11

--------------------------------------------------------------------------------


 

Borrower’s obligations under the Loan Documents and the Collateral Documents
shall become immediately due and payable without notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or other
notices or demands of any kind or character, all at Lender’s option, exercisable
in its sole discretion.

 

6.3           Cure Periods.  All notice and cure periods provided in this
Agreement or in any Loan Document shall run concurrently with any notice or cure
periods provided by law.

 

SECTION 7
MISCELLANEOUS PROVISIONS

 

7.1           No Waiver; Consents.  No alleged waiver by Lender is effective
unless in writing, and no waiver may be construed as a continuing waiver.  No
waiver is implied from any delay or failure by Lender to take action on account
of any default of Borrower.  Consent by Lender to any act or omission by
Borrower may not be construed as a consent to any other or subsequent act or
omission.

 

7.2           No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and benefit of Lender and Borrower and their
successors and assigns.  No trust fund is created by this Agreement and no other
persons or entities have any right of action under this Agreement or any right
to the Loan funds.

 

7.3           Notices.  Any and all notices and demands by either party hereto
to the other party, required or desired to be given hereunder shall be in
writing and shall be validly given only if (i) personally delivered,
(ii) deposited in the United States mail, certified or registered, postage
prepaid, return receipt requested, or (iii) if made by Federal Express or other
delivery service which keeps records of deliveries and attempted deliveries. 
Service shall be conclusively deemed made on the first business day delivery is
attempted or upon receipt, whichever is sooner, and sent to the address set
forth below the receiving party’s signature set forth below. Those addresses may
be changed by either party by notice to the other party, which notice of change
shall be effective upon actual receipt by the other party.

 

7.4           Attorneys’ Fees.  If any lawsuit or arbitration is commenced which
arises out of, or which relates to this Agreement, the Loan Documents or the
Loan, including any alleged tort action, regardless of which party commences the
action, Borrower agrees to pay all of Lender’s reasonable out-of-pocket costs
and expenses, including reasonable out-of-pocket attorneys’ fees, which may be
incurred in connection with such lawsuit or arbitration.  In all other
situations, including any bankruptcy or other voluntary or involuntary
proceeding, in or out of court, for the adjustment of debtor-creditor
relationships, Borrower agrees to pay all of Lender’s reasonable out-of-pocket
costs and expenses, including reasonable out-of-pocket attorneys’ fees, which
may be incurred in any effort to collect or enforce the Loan or any part of it
or any term of any Loan Document or any Collateral Document.

 

7.5           Heirs, Successors and Assigns.  The terms of this Agreement shall
bind and benefit the heirs, legal representatives, successors and assigns of the
parties; provided, however, that neither Lender nor Borrower may assign this
Agreement without the prior written consent of the other.

 

12

--------------------------------------------------------------------------------


 

7.6           Interpretation.  The language of this Agreement must be construed
as a whole according to its fair meaning, and not strictly for or against any
party.  The word “include(s)” means “include(s), without limitation,” and the
word “including” means “including, but not limited to.”

 

7.7           Time of the Essence.  Time is of the essence in the performance of
this Agreement and the other Loan Documents.

 

7.8           Severability.  If it is determined by a court of competent
jurisdiction, government action or binding arbitration that any provision of
this Agreement (or part thereof) is invalid, illegal, or otherwise unenforceable
in any jurisdiction, such provision shall be enforced in such jurisdiction as
nearly as possible in accordance with the stated intention of the parties, while
the remainder of this Agreement shall remain in full force and effect and bind
the parties according to its terms, and any such determination shall not
invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent any provision of this Agreement (or part thereof) cannot be enforced
in accordance with the stated intentions of the parties, such provision (or part
thereof) shall be deemed not to be a part of this Agreement; provided that in
such event the parties shall use their reasonable efforts to negotiate, in good
faith, a substitute, valid and enforceable provision which most nearly effects
the parties’ intent in entering into this Agreement.

 

7.9           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which is, for all purposes deemed an original and all such
counterparts taken together, constitute one and the same instrument.

 

7.10         Choice of Law; Venue.  This Agreement is governed by Nevada law
without regard to conflicts of laws principals.  Any action brought hereunder or
in connection with the Loan Documents shall be brought in the state or federal
courts located in Clark County, Nevada.  Each party waives any claim of
inconvenient forum.

 

7.11         Integration.  This Agreement, together with the other Loan
Documents and the Collateral Documents and the documents referred to in
Section 1.3 of this Agreement, sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof and merges and supersedes
all prior understandings (whether written, verbal or implied) with respect
thereto.

 

7.12         Modification; Amendment.  No modification of, or amendment to, this
Agreement shall be effective unless in writing signed by both parties.  This
Agreement shall not be supplemented or modified by any course of dealing or
other trade usage.

 

7.13         Headings.  All section headings are for convenience only and shall
not be construed as part of this Agreement or as a limitation or expansion of
the scope of the sections to which they refer.

 

7.14         Actions.  Lender has the right, but not the obligation, to
commence, appear in, and defend any action or proceeding which might affect its
rights, duties or liabilities relating to the Loan or any of the Loan Documents
or any collateral securing the Loan.  Borrower must pay

 

13

--------------------------------------------------------------------------------


 

within 30 days of written demand all of Lender’s reasonable out-of-pocket costs,
expenses, and legal fees and expenses of Lender’s counsel incurred in those
actions or proceedings.

 

7.15         Loan Commission.  Lender is not obligated to pay any brokerage
commission or fee in connection with or arising out of the Loan.

 

7.16         Credit Verification.  Borrower hereby authorizes Lender to check
any credit references and obtain credit reports from credit reporting agencies
of Lender’s choice in connection with any monitoring, collection or future
transaction concerning the Loan, including any modification, extension or
renewal of the Loan.

 

7.17         WAIVER OF JURY TRIAL.  BORROWER WAIVES TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO WHICH BORROWER AND LENDER MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, THIS AGREEMENT, THE NOTE OR ANY OF
THE OTHER LOAN DOCUMENTS.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS AGREEMENT.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER, AND BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

 

7.18         Confidentiality.  Lender agrees to keep confidential and not use
for any purpose other than evaluating, monitoring, administering or collecting
the Loan or bringing any action for the enforcement of the Loan Documents or any
of its rights relating to the Loan, including, without limitation, any
collection action, any confidential, nonpublic or proprietary information about
Borrower and its subsidiaries that it may receive pursuant to this Agreement,
except to the extent in the public domain through no fault of Lender or its
affiliates.

 

SIGNATURE PAGE FOLLOWS.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date first above written.

 

Borrower:

 

Power-One, Inc.,
a Delaware corporation

 

By:

/s/ R.HOLLIDAY

Name:

Randall H. Holliday

Title:

Secretary

 

 

Address of Borrower:

 

Power-One, Inc.
740 Calle Plano
Camarillo, CA 93012
Attn: General Counsel

 

Lender:

 

PWER Bridge, LLC,
a Nevada limited liability company

 

By:

/s/ WILLIAM B. KEISLER

Name:

William B. Keisler

Title:

Authorized Representative

 

 

Address of Lender:

 

PWER Bridge, LLC
c/o David Knight
Stephens, Inc.
111 Center Street
Little Rock, Arkansas 72201

 

Section 1.7 above is agreed to by:

 

Stephens Investment Holdings, LLC,
an Arkansas limited liability company

 

By:

/s/ WILLIAM B. KEISLER

Name:

William B. Keisler

Title:

Authorized Representative

 

 

15

--------------------------------------------------------------------------------


 

Schedule 4.5

 

Litigation

 

SynQor, Inc. v Power-One, Inc, et. al.   United States District Court, Eastern
District of Texas, Civil Action No. 2:07cv497 TJW/CE.   This action was
initiated by SynQor, Inc. against the Borrower and eight other power supply
manufacturers on November 13, 2007.  The complaint alleges that certain products
of the Borrower infringe certain patents held by SynQor in relation to
unregulated bus converters and/or point of load (POL) converters used in
intermediate bus architecture power supply systems.   The Borrower has filed its
answer to the complaint denying infringement of the patents alleged, denying all
claims of SynQor for entitlement to damages or other relief, and asserting
various affirmative defenses, to include invalidity and unenforceability of the
applicable patents.   Proceedings are in the earliest stages of discovery.

 

Antonio Canova v. Power-One Italy S.p.A. and Magnetek, Inc.  Labor Court,
Arezzo, Italy.  The former Managing Director of the Borrower’s Italian
subsidiary has brought suit in Italy against the Italian subsidiary, and against
his former U.S. employer Magnetek, Inc., alleging various causes of action and
rights to damages relating to claims of wrongful dismissal of employment,
specific Italian employment indemnities, general economic losses, and
contractual claims relating specifically to his employment relationship and
contracts entered into between the individual and Magnetek, Inc.  The various
claims and assertions arise from and relate to the individual’s removal from
office with the Italian subsidiary, and his contractual relationships with
Magnetek, Inc., which actions occurred in connection with the Company’s
acquisition of Magnetek, Inc.’s Power Electronics Group in October, 2006. 
Proceedings are pending before the applicable Italian civil court.

 

--------------------------------------------------------------------------------

 